Citation Nr: 0601961	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-37 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to Department of Veterans Affairs nonservice-
connected improved pension benefits.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from June 1941 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 and May 2003 Corpus of Estate 
Determinations which determined that the veteran's corpus of 
estate precluded the receipt of VA improved pension benefits.


FINDINGS OF FACT

1.  The veteran has assets of over $47,000; his total monthly 
income is approximately $1,027.

2.  The veteran's monthly living expenses are approximately 
$1,800.

3.  It is reasonable that some portion of the veteran's 
assets be consumed to pay for his maintenance.


CONCLUSION OF LAW

The corpus of the veteran's estate precludes the payment of 
improved pension benefits.  38 U.S.C.A. § 1543 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.274, 3.275 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA.  There are some claims to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id.  It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  In another class of cases, remand of 
claims pursuant to VCAA is not required because evidentiary 
development has been completed.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Although the Court said in Wensch that VCAA did not 
apply in such cases, it may be more accurate to say that VCAA 
applied, but that its notice and duty to assist requirements 
had been satisfied. When it is clear that there is no 
additional evidentiary development to be accomplished, there 
is no point in remanding the case.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.

The underlying reason for paying pension is to financially 
assist those who need financial assistance.  A pension is not 
meant to be paid to those who are financially able to support 
themselves by virtue of their income and/or ability to 
utilize a portion of the corpus of their estate to support 
themselves.

VA law and regulations governing pension provide that pension 
will be denied or discontinued when the corpus of the estate 
of the veteran, and of the veteran's spouse, if applicable, 
is such that under all the circumstances, including 
consideration of the annual income of the veteran, the 
veteran's spouse, and the veteran's children, it is 
reasonable that some part of the corpus of such estates be 
consumed for the veteran's maintenance.  38 U.S.C.A. § 
1522(a); 38 C.F.R. § 3.274(a).  The terms "corpus of estate" 
and "net worth" mean the market value, less mortgages or 
other encumbrances, of all real and personal property owned 
by the appellant, except the appellant's dwelling (single 
family unit), including a reasonable lot area, and personal 
effects suitable to and consistent with the appellant's 
reasonable mode of life.  38 C.F.R. §§ 3.263(b), 3.275(b).

In determining whether the estate should be used for the 
appellant's maintenance, factors to be considered include: 
whether the property can be readily converted into cash at no 
substantial sacrifice; life expectancy; the number of 
dependents; and, the potential rate of depletion, including 
spending due to unusual medical expenses.  38 C.F.R. § 
3.275(d).

38 C.F.R. § 3.271 provides that in computing income, payments 
of any kind from any source shall be counted as income during 
the 12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. 
§ 3.272 does not exclude income from annuities, stocks, 
bonds, mutual funds, bank funds, Social Security payments, or 
retirement income.  

The considerations concerning net worth as an eligibility 
factor for pension, as set forth above, are necessary since 
it is inconsistent with the pension program to allow an 
appellant to collect a pension while simultaneously enjoying 
the benefit of a sizable estate.  There are no precise 
guidelines, however, which establish what size estate would 
preclude the payment of pension.

The latest Corpus of Estate Determination dated May 2003, 
listed assets from an annuity as $25,780; stocks and mutual 
funds of $18,168; and bank deposits of $5,042; Social 
Security of $474 per month; and retirement of $274 per month.  
Total monthly expenses were $1,661.  The veteran's age was 
noted to be 83 and his life expectancy was noted to be 6.6 
years.  This determination concluded that despite the fact 
that monthly expenses exceeded monthly income, he still had 
enough assets to offset any additional expenses that he might 
incur over the upcoming years.  Thus, the determination 
concluded that a grant of pension would only serve to 
maintain the veteran's estate and the corpus of estate was a 
bar to benefits.  

On his VA Form 9, dated in October 2004, the veteran reported 
that he had assets of $47,732 in an annuity.  However, the 
veteran asserted that the annuity was not easily converted to 
cash.  The veteran indicated that his income which was easily 
converted to cash totalled $22,126.  He stated that his 
monthly income was from Social Security benefits, which he 
previously indicated in November 2003 were $753 per month, 
and income from his annuity was $274.  Thus, monthly income 
is $1,027.  In November 2003 correspondence, the veteran 
stated that his expenses were $1,800 per month.  

Taking into consideration the updated financial information, 
the veteran has monthly income of $1,027 and expenses of 
$1,800.  Thus, expenses exceed income by $773.  There is no 
further financial information of record.  Since according to 
the May 2003 Corpus of Estate Determination, the veteran's 
life expectancy was 6.6 years in May 2003, current life 
expectancy is under 4 years.  

In computing the current financial information, over 4 years' 
time, the veteran would be expected to spend approximately 
$37,000 from his estate.  This figure is below his current 
estate of over $47,000.  The veteran stated that $274 is used 
from the annuity monthly, however, the veteran previously 
stated in his January 2003 application that the $274 is 
actually from a life insurance policy.  

Although the veteran maintains that the annuity is not easily 
converted into cash, he has over $22,000 which is easily 
converted to cash and he would be expected to convert the 
annuity to cash over time, if needed.  

Thus, the amount expected to be spent over the course of the 
veteran's life expectancy is below the amount of the corpus 
of estate.  Accordingly, it is reasonable to  assume that the 
veteran can use a portion of the money to pay his future 
living expenses.

Thus, the Board concludes that the veteran's corpus of estate 
is excessive for purpose of eligibility for VA improved 
pension benefits.  

If significant changes arise in the veteran's net worth, the 
veteran may again submit a claim, with updated income 
information, in an effort to receive VA pension benefits.  
However, based upon the current record, the Board finds that 
the veteran's net worth is of sufficient size such that some 
portion of it should be consumed to defray the costs of his 
maintenance.  The Board concludes that the preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49 53 (1990).


ORDER

The veteran's net worth is a bar to the receipt of improved 
death pension benefits, and the appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


